Citation Nr: 1411795	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  11-12 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a compensable initial rating for bilateral hearing loss.

3.  Entitlement to a compensable initial rating for pseudofolliculitis barbae.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to January 1974.  This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from a March 2011 rating decision of the VA Regional Office (RO) in Atlanta, Georgia.

A review of the Veterans Benefits Management System paperless claims processing system reveals no records pertinent to the current appeal.  A review of the Virtual VA electronic claims file reveals VA treatment records pertinent to the appeal.

The issues of entitlement to service connection for hypertension and a bilateral knees disorder were raised by the Veteran's representative in a November 2012 Written Brief Presentation.  These issues have not been addressed by the RO and are referred for adjudication.  The Veteran has also stated that he was unable to perform his work functions due to his service-connected lumbar spine disability.  The issue of entitlement to total disability based on individual unemployability has therefore been raised and is referred for adjudication. The Veteran's representative appears to suggest that other service-connected disabilities may have an impact on the Veteran's ability to work; the RO clarify with the Veteran which service-connected disabilities limit his ability to work prior to adjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Remand is required for current and fully adequate VA examinations.  The Veteran was afforded VA examinations in March 2009.  In a November 2012 Written Brief Presentation, the Veteran's representative stated that the Veteran's bilateral hearing loss and pseudofolliculitis barbae have become more severe since that time and the psychiatric examination was inadequate as it did not take the Veteran's treatment into account.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, the Veteran has never been given a dermatological examination in order to assess the severity of his pseudofolliculitis barbae, and the March 2009 VA examiner did not specifically comment on the symptoms or severity of this disorder.  Therefore, the Board finds that additional examinations are necessary to ascertain the current severity and manifestations of the Veteran's service-connected PTSD, bilateral hearing loss, and pseudofolliculitis barbae.

While on remand, additional VA medical records should be obtained.  The record indicates that the Veteran receives ongoing medical and psychiatric care at the Atlanta VA Medical Center in Decatur, Georgia.  Review of the paper and Virtual VA electronic files show that VA treatment records have been obtained up to May 2013.  On remand, additional relevant VA treatment records should be obtained and associated with the claims file.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain relevant treatment records from the Atlanta VA Medical Center and its affiliated facilities dating since May 2013.  Document for the claims file all actions taken and responses received.

2.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination to determine the nature and severity of his PTSD.  The paper and electronic claims folder and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide a complete explanation for any opinion offered.

The examiner should specifically provide a full multi-axial diagnosis, to include a global assessment of functioning score related to the Veteran's PTSD.  All signs and symptoms of any psychiatric disability should be reported in detail.  The examiner should describe the impact of the Veteran's PTSD on his occupational and social functioning, and should discuss the impact PTSD has on his activities of daily living, including his ability to obtain and maintain employment, and overall functional impact.  

The examiner is asked to specifically consider the Veteran's prior psychiatric evaluations and VA treatment records and their significance.  He/she is asked to discuss the Veteran's prior reports of suicidal and homicidal ideation.  He/she is also asked to discuss the lay statements provided by the Veteran's mother and sisters, in which they describe the Veteran as having daily panic attacks, suicidal thoughts, and erratic or violent behavior.

3.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA dermatological examination to determine the nature and severity of his pseudofolliculitis barbae.  The paper and electronic claims folder and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide a complete explanation for any opinion offered.

The examiner should describe the symptoms and manifestations of the pseudofolliculitis barbae.  The examiner should indicate where the pseudofolliculitis barbae is located on the body and report the percentages of the entire body and the exposed body affected by this skin disorder.  The examiner should indicate whether the pseudofolliculitis barbae has required topical or systemic therapy (such as corticosteroids or other immunosuppressive drugs) during the past 12-month period and the duration of such therapy.

The examiner should report on any scars or disfigurement caused by pseudofolliculitis barbae, including the length, width, nature, and location of any such scars and any additional symptoms, such as tenderness, alteration in skin texture, limited motion, instability, underlying soft tissue damage, or limitation of function.  If such symptoms are not found, this must be specifically articulated by the examiner.

The examiner should also identify whether there is visible or palpable tissue loss and/or gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips.

4.  After any additional records are obtained and associated with the claims file, schedule the Veteran for a VA examination to ascertain the current severity of his bilateral hearing loss.  The paper and electronic claims folder and a copy of this remand must be provided to and reviewed by the examiner as part of the examination.  The examiner must specify in the report that the claims file has been reviewed.  The examiner must provide a complete explanation for any opinion offered.

In addition to pure tone threshold and speech recognition scores, the examiner is to provide an opinion as to the overall effect of the Veteran's hearing loss on his occupational and daily functioning.

5.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications must be associated with the claims folder.  He must be advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  38 C.F.R. § 3.655 (2013).

6.  Ensure that all reports fully comply with this remand and the questions presented in the request, to include that the examiners documented consideration of all records and that all additional requested actions have been accomplished (to the extent possible) in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  Thereafter, readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



